Name: Commission Regulation (EC) No 877/2003 of 21 May 2003 provisionally authorising the use of the acidity regulator "Benzoic acid" in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  competition;  food technology;  organisation of work and working conditions
 Date Published: nan

 Avis juridique important|32003R0877Commission Regulation (EC) No 877/2003 of 21 May 2003 provisionally authorising the use of the acidity regulator "Benzoic acid" in feedingstuffs (Text with EEA relevance) Official Journal L 126 , 22/05/2003 P. 0024 - 0025Commission Regulation (EC) No 877/2003of 21 May 2003provisionally authorising the use of the acidity regulator "Benzoic acid" in feedingstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Regulation (EC) No 1756/2002(2), and in particular Articles 3 and 9e(1) thereof,Whereas:(1) Directive 70/524/EEC requires that no additive may be put into circulation unless a Community authorisation has been granted.(2) In the case of additives referred to in Part II of Annex C to Directive 70/524/EEC, which include acidity regulators, provisional authorisation of a new additive for use in feedingstuffs may be given if the conditions laid down in that Directive are satisfied, and if it is reasonable to assume, in view of the available results, that when used in animal nutrition it has one of the effects referred to in Article 2(a) of that Directive. Such provisional authorisation may be given for a period not exceeding four years.(3) The assessment of the application for authorisation submitted, in respect of the acidity regulation preparation "Benzoic acid", shows that the conditions referred to in Directive 70/524/EEC are satisfied.(4) The acidity regulation preparation "Benzoic acid" should therefore be authorised on a provisional basis for a period of four years.(5) The Scientific Committee for Animal Nutrition has delivered a favourable opinion under certain conditions on the safety of the preparation, which belongs to the group "Acidity regulators", for pigs for fattening.(6) The assessment of the application shows that certain procedures are required to protect workers from exposure to the additive "Benzoic acid". However, such protection is assured by the application of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work(3).(7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1The additive "Benzoic acid" belonging to the group "Acidity regulator" and referred to in the Annex is authorised for use as an additive in feedingstuffs under the conditions laid down in the Annex.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 265, 3.10.2002, p. 1.(3) OJ L 183, 29.6.1989, p. 1.ANNEX>TABLE>